DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "Fe metal groups are mixed" in claim 1 is a phrase which renders the claim indefinite.  The phrase refers to a plurality of Fe metal groups, however only one Fe metal group is established in the claim, the group which has a grain size distribution of a grain diameter of at least 5 mm to 10 mm. The lack of another Fe metal group to mix the existing group with and the reference to a plurality of groups where only one is established would cause a person having ordinary skill in the art to not be apprised of the scope of the invention. The phrase “Fe metal groups having grain size distribution of a grain diameter of at least 5 mm to 10 mm are mixed and used as the Fe metal source” shall be interpreted as requiring a Fe metal group of a grain diameter of at least 5 mm to 10 mm to be mixed with the feeding material.

The term "based on" in claim 1 is a term which renders the claim indefinite. The term based could refer to any relative measurement. This could require a lack of Fe metal source for an amount of Al2O3 or it could be equal, it could be more or less Fe metal source than Al2O3 or it could refer to a relationship from an equation. A person having ordinary skill in the art would not be apprised of the scope of the invention. The term shall be interpreted as being satisfied by any explicit relationship between the amount of Fe and the amount of Al2O3 provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US-3533779-A), hereinafter Fine, in view of Motomura et al. (US-8382879-B2), hereinafter Motomura ‘879.
	Regarding claim 1, Fine teaches a method for smelting copper ores involving the use of calcium sulfate and iron as smelting additives (Abstract). The smelter charge consists of impure or ore concentrate, plus a fluxing material to flux the impurities, which includes silica and alumina (Column 1, lines 48-52). In the preferred embodiments, calcium sulfate and metallic iron are substituted for the use of pyrite as an additive to the smelter charge, with the metallic iron being supplied in the form of low-value ferrous scrap (Column 2, lines 17-23). The ingredients are mixed before being fed to the smelting furnace (Column 2, lines 63-64).
	Fine further teaches additives being combined in proportions so as to maintain a smelting charge having a composition within the ranges of Fe: 4-10 wt% and Al2O3 9-12 wt% (Column 2, lines 50-53, Table 1) which is within the claimed a supply amount of the Fe metal source per hour is determined based on the concentration of Al2O3.
While Fine does not explicitly teach suppressing the formation of FeAl2O4 and Fe3O4, claim 1 recites that the suppressed formation is the result of “suppressing an oxidation of FeO in the molten metal through the mixing” in lines 10-11. Fine teaches mixing the ingredients before being fed to the smelting furnace as stated above (Column 2, lines 63-64). In the equations that describe the matte formation, FeO is a product in (1) but a reactant in (4) as shown below (Column 2; lines 33-37):
(1) 4Fe + CaSO4 → CaS + 4FeO
(4) 2FeO + 1                        
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                     S2 → 2FeS + SO2 
Since FeO is reacted out via equation (4) and Fine further teaches adding a siliceous flux to slag and remove FeO (Column 1, lines 62-63), this reads on suppressing the oxidation of FeO. As such, the 2O4 and Fe3O4, which does not appear to be an active method step in the claim.
However, Fine does not teach the Fe metal groups having grain size distribution of a grain diameter of at least 5 mm to 10 mm are mixed and used as the Fe metal source. Additionally, while Fine teaches metallic iron being supplied as ferrous scrap, Fine is silent on the mass% of Fe metal in the ferrous scrap.
Motomura ‘879 teaches a copper smelting method that includes supplying an oxygen- enriched gas, a solvent, and a copper concentrate into a furnace; and supplying pig iron to slag that is generated in the furnace (Abstract). The pig iron used can be an iron-containing material that is produced from a waste incinerator, a recycling furnace, or the like, containing 80 wt% or more of metallic iron (Column 3, lines 64-66), which falls in the claimed range of 40 mass% to 100 mass%. Motomura ‘879 further teaches the pig iron having a particle size of 0.3 to 8 mm, which overlaps with the claimed grain diameter range of at least 5 mm to 10 mm (Column 4, line 1). Since the pig iron is supplied to the slag generated in the furnace and the particle size overlaps the claimed range, this would yield the result of the Fe metal being suspended in a Slag.
The MPEP states that “In the case where the claim ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP 2144.05(I)). Thus there is a prima facie case that the current claim is obvious in light of Motomura ‘879’s disclosure.
Fine and Motomura ‘879 are analogous because both are directed to smelting copper with iron-containing additives.
Motomura ‘879 teaches that the generation of Fe3O, can be restrained by the reduction action of pig iron (Column 4, lines 23-24). Additionally, heat is obtained through the supply of an oxygen-enriched gas and pig iron (Column 5, lines 25-26). Thus, it would have been obvious before the effective 

Regarding claim 2, modified Fine teaches all the limitations of claim 1 as set forth above. Fine further teaches the smelting charge having a composition containing 9-12 wt% Al2O3 (Table 1; Column 2, lines 54-62). This falls within the claimed range of AlzO3 concentration in the feeding material exceeding 2.0 mass%.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US-3533779-A), hereinafter Fine, in view of Motomura et al. (US-8382879-B2), hereinafter Motomura ‘879, and in view of Motomura et al. (US-10443940-A), hereinafter Motomura ‘940.
	Modified Fine teaches all the limitations of claim 1 as set forth above. However, Fine does not teaches that the feeding material and the Fe metal source are supplied in the copper- smelting furnace through a concentrate burner.
Motomura ‘940 teaches a raw material supply process that supplies a raw material into a flash smelting furnace. The flash smelting furnace has a raw material supply apparatus that is a concentrate burner, which supplies concentrate (including copper concentrate) acting as raw material, main blast gas for reaction, auxiliary gas for reaction, and gas for diffusion to the furnace body (Column 3, lines 26-32).
Fine and Motomura ‘940 are analogous because both are directed to copper smelting furnaces.
Motomura ‘940 teaches that the concentrate burner contains a structure 30 to equalize raw material that blows the gas for equalizing raw material to the concentrate passing through a second passage 12 (Column 5, lines 45-52; see Figure 2). Therefore, it is possible to equalize the distribution of the concentrate passing through the second passage (Column 5, lines 52-54).
. 

Response to Arguments
Applicant’s arguments, see P. 3 Par. 4 - P. 5 Par. 1 and P. 5 Par. 3-5, filed 10/25/2021, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections has been withdrawn. 
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
The argument that the amended claim 1 specifies that the components being mixed are Fe metal groups is not convincing. As discussed above, the claim language is unclear since only one Fe metal group is established in the claim, instant paragraph [0020] does not clarify this issue since the paragraph speaks of Fe metal groups having different grain size distributions (1-5 mm and 5-10 mm) being mixed while the claim only contains a single grain size distribution of Fe metal (at least 5-10 mm).
The assertion that Fine, Motomura ‘879, and Motomura ‘940 do not disclose or suggest the amended claim matter of the supply amount of Fe metal source per hour is determined based on the concentration of Al-2O3 is not convincing. As discussed in the rejection above, Fine teaches the amount of Fe provided having a wt% relationship with the amount of Al2O3 provided. 
It is noted that the limitation “a formation of complex oxides FeAl2O4 and Fe3O4 is suppressed by suppressing an oxidation of FeO in the molten metal through the mixing of the Fe metal source and the feeding material” is considered to be met by the mixing of the Fe metal source and the feeding material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JACOB J GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736